Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No.: US 2012/0198541 A1 (Reeves).

As Per Claim 1: Reeves teaches: A method comprising:
-  obtaining a packet at a first network entity;
- determining that the packet is a packet type of an (
	(Reeves, Paragraph [0013], “In one aspect, some embodiments of the present invention provide a non-volatile memory having computer readable instructions configured to instruct a computer or controller to run a setup wizard to obtain setup and filtering module configuration rules from a user; reload the computer or controller with the settings obtained by the setup wizard; configure filtering module rules including rules for an industrial protocol filter; and filter received and/or transmitted packets in accordance with the filtering module rules. The configuration may also include instructions to further parse and analyze packets containing industrial protocols to determine whether to allow or deny ingress and/or egress of such packets.”).
	(Reeves, Paragraph [0014], “In another aspect, some embodiments of the present invention provide a method of operating an industrial plant that includes a plurality of industrial controllers on a local area network (LAN). The method includes providing an anti-intrusion and security apparatus (AISA) having two or more Ethernet ports, one of which is configured to communicate through a wide area network (WAN), and the other of which is configured to communicate with the LAN. The method further includes electrically connecting the first Ethernet port to the WAN and the other Ethernet port to the LAN. The method also includes utilizing the AISA to filter packets of data received for ingress at the first Ethernet port in accordance with one or more rules and utilizing the AISA to filter packets of data received for egress at the other Ethernet port in accordance with one or more rules. At least one of filtering packets of data received for ingress, filtering packets of data received for egress, or both, further include utilizing the AISA to analyze objects embedded in industrial protocol filter connections to determine whether or not to drop the packet.”).
	(Reeves, Paragraph [0157], “A user can specify a protocol that a rule will match. The TCP/UDP option matches both TCP and UDP traffic. The ICMP option causes another drop down box to appear where a user can select the ICMP type. Several other common protocols are also available in some embodiments.”).

 - determining whether (
 - based on determining that the (
- based on determining that the (
	(Reeves, Paragraph [0223], “Thus, in some configurations of the present invention and referring to FIG. 18, filtering packets in accordance with filtering module rules 1010 may further comprise receiving a packet at an interface at 1012 and determining whether the packet is part of an existing permitted connection at 1014. If the packet is part of an existing permitted connection, it is next determined at 1016 whether it is part of an industrial protocol filter connection. If not, the packet is passed at 1018 and the next packet is checked at 1012. If the packet is an industrial protocol filter connection at 1016, the packet is checked to determine whether the connection matches a "pass" rule in the industrial filter policy at 1020. If so, the packet is passed at 1018 and the next packet is checked at 1012. If not, the packet is dropped at 1022 and the next packet is checked at 1012.”).
	(Reeves, Paragraph [0224], “If the packet received at 1012 is determined not to be part of an existing permitted connection at 1024, the packet is then checked at 1026 to determine whether or not the packet is allowed by user-configured filtering module rules. If not, the packet is dropped at 1022 and the next packet is checked at 1012. Otherwise, the packet is checked at 1016 to determine whether the packet is an industrial protocol filter connection.”).
	(Reeves, Paragraph [0125], “In some embodiments of the present intention, AISA 10 does not log any passed traffic and logs all dropped traffic. However, blocked traffic cannot harm an industrial plant, so its log value is limited, whereas traffic that gets passed could be very important log information to have if a system is compromised. After eliminating any useless noise as described above, the remaining log entries are of some value for trend analysis. If there is significantly more or less log volume than usual, a user should investigate why that is. OSSEC, an open source host-based intrusion detection system (HIDS), is an example of one system that can gather logs from AISA 10 via syslog and alert a user to log volume abnormalities.”).

Reeves does not explicitly teach the following limitation:
- the packet an authentication type;
	However Examiner is giving Official Notice that the packet being an authentication type packet would be an obvious interchangeable variation to one of ordinary skill in the art before the effective filing date of the claimed invention readily implemented with expectations of success, particularly as the packet being an authentication type packet dose not change the functional nature of the invention. (Reeves, Paragraph [0125], “”).

As Per Claims 2-11: Reeves does not explicitly teach the limitations of claims 2-11 however examiner is giving official notice that the limitations would be an obvious interchangeable variation to one of ordinary skill in the art before the effective filing date of the claimed invention readily implemented with expectations of success.
	The limitations as presented are mostly a list of known existing standards and infrastructure E.g. IKEv1, SSL, TLS, DTLS, a VPN, linux, a firewall, ect. Or generally listing parameters that might be present. 

As Per Claim 12: Claim 12 is substantially a restatement of the method of claim 1 as non-transitory computer readable storage media and is rejected under substantially the same reasoning.

As Per Claim 13: The rejection of claim 12 is incorporated and further claim 13 is substantially a restatement of the method of claim 2 as non-transitory computer readable storage media and is rejected under substantially the same reasoning.

As Per Claim 14: The rejection of claim 12 is incorporated and further claim 14 is substantially a restatement of the method of claim 5 as non-transitory computer readable storage media and is rejected under substantially the same reasoning.

As Per Claim 15: The rejection of claim 14 is incorporated and further claim 15 is substantially a restatement of the method of claim 6 as non-transitory computer readable storage media and is rejected under substantially the same reasoning.

As Per Claim 16: Claim 16 is substantially a restatement of the method of claim 1 as system and is rejected under substantially the same reasoning.

As Per Claim 17: The rejection of claim 16 is incorporated and further claim 17 is substantially a restatement of the method of claim 2 as system and is rejected under substantially the same reasoning.

As Per Claim 18: The rejection of claim 16 is incorporated and further claim 18 is substantially a restatement of the method of claim 5 as system and is rejected under substantially the same reasoning.

As Per Claim 19: The rejection of claim 18 is incorporated and further claim 19 is substantially a restatement of the method of claim 6 as system and is rejected under substantially the same reasoning.

As Per Claim 20: The rejection of claim 16 is incorporated and further claim 20 is substantially a restatement of the method of claim 9 as system and is rejected under substantially the same reasoning.

Additional Prior Art
	United States Patent Application Publication No.: US 2017/0201537 A1 (Caldwell et al.), United States Patent Application Publication No.: US 2015/0288603 A1 (Kandasamy et al.), United States Patent Application Publication No.: US 2014/0376559 A1 (Diwane et al.), United States Patent Application Publication No.: US 2010/0169645 A1 (McGrew et al.) are references in analogous art generally showing various available standards and parameters that could present in the invention’s operation.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN A KAPLAN whose telephone number is (571)270-3170. The examiner can normally be reached 9:00 a.m. - 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Zand can be reached on (571)272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BENJAMIN A KAPLAN/Examiner, Art Unit 2434